Citation Nr: 0401637	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  99-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for right ear 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

(The issue of entitlement to an increased evaluation for neck 
scars, currently evaluated as 10 percent disabling, will be 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from December 1976 to May 
1981.
This matter comes before the Board of Veterans' Appeals 
pursuant to an order of the United States Court of Appeals 
for Veterans Claims.


REMAND

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
which, inter alia, denied entitlement to increased rating 
evaluations for right ear hearing loss and tinnitus, and 
granted an increased evaluation from 0 percent to 10 percent 
for residual neck scars.  In an August 2000 decision, the 
Board determined that higher rating evaluations were not 
warranted for the appellant's right ear hearing loss and 
tinnitus.  The appellant appealed that aspect of the August 
2000 decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In January 2001, the Office of General Counsel for VA, on 
behalf of the Secretary, filed a joint motion for remand and 
for stay of proceedings.  The request was to vacate the 
portion of the August 2000 decision by the Board which denied 
increased ratings for right ear hearing loss and tinnitus, 
and to remand the matter for review of the appellant's claim 
in conjunction with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  The Court granted this motion in a January 
2001 order, and the case was returned to the Board for 
compliance with the directives stipulated in the motion.

Thereafter, the Board determined that higher rating 
evaluations were not warranted for the service-connected 
disabilities in a July 2002 decision.  The appellant appealed 
that Board decision to the Court.  In January 2003, the 
parties filed a joint motion to vacate the Board's decision 
and remand the matter to the Board.  The Court issued an 
order in January 2003, vacating and remanding the case to the 
Board for proceedings consistent with the joint motion.

The joint motion pointed out that VA had failed to provide 
the appellant with adequate notice of the provisions of the 
Veterans Claims Assistance Act of 2000 38 U.S.C. §§ 5103, 
5103A, 5107 (West 2002).  It was explained that the 
information provided to the appellant did not satisfy the 
requirements of 38 U.S.C.A. § 5103(a) and Quartuccio in that 
the appellant was not clearly notified of the evidence 
necessary to substantiate his increased rating claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this regard, the record discloses that the appellant was 
generally advised by letter dated in January 2002, of VA's 
enhanced duty to assist him in the development of his claim 
pursuant to the VCAA.  However, the letter did not provide 
specific notice of what additional evidence was necessary to 
substantiate the claims, what evidence VA would obtain, or 
the evidence that should be obtained by the appellant in 
support of his claim.  
  
The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The Board observes, in this matter, the appellant has 
indicated his hearing loss is more severe than reflected by 
the currently assigned rating evaluation.  The record 
discloses the appellant was last evaluated in November 1998.  
Audiology evaluation conducted in conjunction with that 
examination revealed profound hearing loss in the right ear, 
and moderate hearing loss in the left ear from the 6000 Hertz 
frequency level.  Service connection is not established for 
hearing loss in the left ear.

It is the opinion of the Board that a contemporaneous and 
thorough VA examination and medical opinion would assist the 
Board in clarifying the nature of the appellant's right ear 
hearing loss and tinnitus and would be instructive with 
regard to the appropriate disposition of the issues submitted 
for appellate consideration.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

The Board also notes that there has been a change in the 
schedular criteria for rating tinnitus during the pendency of 
this appeal.  By regulatory amendment, which became effective 
from June 13, 2003, changes were made to the schedular 
criteria for evaluating tinnitus, previously set forth in 38 
C.F.R. § 4.87.  See 68 Fed. Reg. 25822-25823 (2003).  The RO 
has not had an opportunity to consider the appellant's claim 
pursuant to the revised rating criteria.  

Finally, the Board finds that additional development is thus 
required prior to a review of the claims.  See 38 U.S.C.A. § 
5103A (West 2002).  Additionally, the veteran should be given 
the opportunity to submit additional evidence and argument.  
In this regard, the VA must ensure that it fulfilled its duty 
to notify the veteran of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. 
§ 5103 (West 2002).  The VA should assist the veteran in 
these matters prior to the Board's review.  See also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms in 
order to obtain copies of all VA and private 
medical records pertaining to treatment for 
his service connected disabilities covering 
the period from 1998 to the present, which 
have not been previously submitted.  

3.  The RO should schedule the appellant for 
a VA audiology examination to determine the 
nature and extent of his impaired hearing 
acuity.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests and specialized studies 
should be accomplished and the findings 
reported in detail. 

4.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issues on appeal, to include 
consideration of the revised rating criteria 
for tinnitus.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




